Citation Nr: 1815981	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-17 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for nightmares and sleep disturbance, claimed as a sleep disorder, as symptoms of service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for Crohn's disease, to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for a low back disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas that denied service connection for non-Hodgkin's lymphoma, Crohn's disease, a sleep disorder (listed as insomnia, claimed as a sleep disorder), and for a low back disability, all to include as due to an undiagnosed illness.

The case was previously before the Board in October 2015, when it was remanded to obtain medical records and for examination of the Veteran and medical opinions.  

The issues involving service connection for back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence establishes that the Veteran has nightmares and sleep disturbance as symptoms of his service-connected PTSD.  

2.  The Veteran was diagnosed with non-Hodgkin's lymphoma in 2007, over 15 years after he separated from service and the evidence is against a finding that it is related to service.

3.  The Veteran was diagnosed with Crohn's disease in 2009, over 18 years after he separated from service and the evidence is against a finding that it is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for nightmares and sleep disturbance as symptoms of service-connected PTSD have been met. 38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  The criteria for service connection for non-Hodgkin's lymphoma have not been met. 38 U.S.C. §§ 1101, 1110, 1117, 1131 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

3.  The criteria for service connection for Crohn's disease have not been met. 38 U.S.C. §§ 1101, 1110, 1117, 1131 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria

The Veteran claims service connection for the disabilities indicated above.  He contends that his non-Hodgkin's lymphoma, Crohn's disease, and a sleep disorder are all related to service, to include his service in the Persian Gulf War.  He specifically contends that he was diagnosed with non-Hodgkin's lymphoma in 2007 and that such disorder may have gone unnoticed before it was eventually diagnosed.  He also asserts that his symptoms of his Crohn's disease, as well as his sleep problems began during his period of service and have continued since that time.  He further indicates, alternatively, that his sleep disorder is related to his service-connected PTSD.

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is commonly referred to as direct service connection.  

Cancer, malignant tumors, may be presumed to have been incurred during active military service if the cancer is manifest to a degree of 10 percent within the first year following active service.  38 U.S.C. §§ 1101, 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  The evidence of record establishes that the Veteran was diagnosed with non-Hodgkin's lymphoma in 2007, which is more than a year after he separated from service.  Accordingly service connection cannot be established under these criteria.  

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310.

Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of a chronic disability resulting from undiagnosed illness or a medically unexplained chronic multisymptom illness that became manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (a)(1)(i)-(ii).

A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases). 38 U.S.C.A. § 1117 ; 38 C.F.R. §  3.317 (a)(2).

For purposes of 38 C.F.R. §  3.317 , objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. §  3.317 (a)(3).  In addition, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. §  3.317 (a)(4). 

A chronic disability does not meet the statutory requirements of 38 C.F.R. §  3.317  if there is affirmative evidence that the disability was not incurred during active military service in the Southwest Asia theater of operations; or if there is affirmative evidence that the disability was caused by a supervening condition or event or was due to the veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. §  3.317 (a)(7)(i)-(iii). 

The evidence establishes that the Veteran meets the criteria as a Persian Gulf veteran to consider service connection under the criteria of 38 C.F.R. §  3.317.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Sleep Disorder

The Veteran claimed service connection for a sleep disorder.  He has asserted that he had sleep problems during service and that they have persisted until the present.  In the alternate he asserts that his sleep disorder is related to his service-connected PTSD.  

Again, the Veteran is service-connected for PTSD.  VA examination establishes that the Veteran does not have a distinctly sperate sleep disorder such as sleep apnea.  Rather, VA treatment records indicate that the Veteran has symptoms of insomnia, nightmares, and sleep disturbance which are symptoms of, or related to, his service-connected PTSD.  The January 2016 VA examination report specifically indicated that the Veteran did not have sleep apnea, but that he had PTSD with the related symptoms of nightmares and sleep problems.  Accordingly, service connection for nightmares and sleep disturbance, as symptoms of service-connected PTSD is granted.

III.   Non-Hodgkin's Lymphoma

The Veteran separated from active duty in December 1991.  There is a large volume of evidence of record and it has been reviewed by the Board.  This evidence clearly establishes, and Veteran acknowledges, that he was diagnosed with non-Hodgkin's lymphoma in 2007.  However, he contends that his non-Hodgkin's lymphoma in may have gone unnoticed before it was eventually diagnosed, even to the point of being present during service.  

In January 2016 a VA examination of the Veteran was conducted.  The examiner's medical opinion was that the Veteran's  non-Hodgkin's lymphoma was less likely than not related to his military service, including any exposure experienced during service in the Persian Gulf.  

In sum, the preponderance of the evidence is against a finding that the Veteran's current non-Hodgkin's lymphoma was incurred during service or linked to his service, including his service in the Persian Gulf.  Non-Hodgkin's lymphoma was not diagnosed during service or for many years thereafter; it is a diagnosed disease which makes the criteria for consideration of service connection under 38 C.F.R. § 3.317 inapplicable.  Accordingly, the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV.  Crohn's disease

Finally, the Veteran claim service connection for Crohn's disease which he asserts is related to service, to include his service in the Persian Gulf War.  He also claims that his symptoms of Crohn's disease began during his period of service and have continued since that time.  The Veteran is competent to report having bowel or digestive problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The evidence establishes that the Veteran was diagnosed with Crohn's disease in 2009, over 18 years after he separated from service.  Other medical evidence reveals that the Veteran required surgical treatment for intestinal symptoms from his Crohn's disease in 2011.  There is a significant amount of evidence showing the diagnosis and treatment of the Veteran's Crohn's disease dating from 2009 to the present.  However, there is no medical evidence showing reports gastrointestinal symptoms or treatment dating from service until that time.  

In January 2016, a VA examination of the Veteran was conducted.  The examiner's medical opinion was that the Veteran's Crohn's disease was less likely than not related to service, including his Persian Gulf service.  The examiner specifically indicated that Crohn's disease is not an undiagnosed illness.  

In sum, the preponderance of the evidence is against a finding that the Veteran's current Crohn's disease was incurred during service or linked to his service, including his service in the Persian Gulf.  Crohn's disease was not diagnosed during service or for many years thereafter; it is a diagnosed disease, and it is a structural and inflammatory, not a functional, gastrointestinal disorder which makes the criteria for consideration of service connection under 38 C.F.R. § 3.317 inapplicable.  Accordingly, the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for nightmares and sleep disturbance, as symptoms of service-connected PTSD is granted.

Service connection for non-Hodgkin's lymphoma is denied.  

Service connection for Crohn's disease is denied.  


REMAND

The Veteran is service-connected for a right knee disability (chondromalacia of the right knee).  The October 2015 remand requested a medical opinion as to whether the Veteran's service-connected knee disability causes or aggravates his claimed low back disability.  This opinion was not provided.  

Unfortunately, this mandates remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:

1. Return the claim to the examiner who conducted the January 2016 VA examination for an addendum opinion.  If that examiner is unavailable, forward the claim to another medical professional of the appropriate expertise.  Please address:

a. Is it at least as likely as not (50 percent or more likely) that the Veteran's service-connected right knee disability caused any diagnosed low back disabilities? And
b. Is it at least as likely as not (50 percent or more likely) that the Veteran's service-connected right knee disability aggravated any diagnosed low back disabilities?  The term "aggravation" means any increase in the claimed disability.  

BOTH causation AND aggravation must be addressed for the opinion to be sufficient for adjudication purposes. 

If aggravation of any diagnosed low back disabilities by the Veteran's service-connected right knee disability is found, the examiner must attempt to establish a baseline level of severity of the diagnosed low back disability prior to aggravation by the service-connected right knee disability.  The report must include a complete rationale for all opinions expressed.

2.  After the above development has been completed, the Veteran's claims must be readjudicated.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


